DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine mount structure attaching said gas turbine engine” in claims 1, 4, 6, 10, 14 and 16-18. In this case, “engine mount structure” is a generic placeholder and attaching said gas turbine engine is functional language modifying the generic placeholder. The “engine mount structure” doesn’t recite sufficient structure to perform the recited function of attaching the engine.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

    PNG
    media_image1.png
    583
    578
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-13, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer (4,449,681) in view of Moorehead (4,044,973).
Regarding claim 1, Gratzer teaches an aircraft (30, Fig. 3) comprising: a fuselage 32 and a pair of wings 34 extending laterally outwardly of said fuselage, said wings (34) including a relatively straight portion between said fuselage (Annotated Fig. A, Examiner notes relatively straight is not defined in the claim. The leading edge as shown in Annotated Fig. A between the fuselage and engine is relative straight) and a gas turbine engine (Annotated Fig. A, device including core engine 84), and a swept portion laterally outwardly of said gas turbine engine relative to said fuselage (Annotated Fig. A): an engine mount structure attaching said gas turbine engine to said relatively straight portion (Annotated Fig. A, as disclosed in Applicant’s specification in Figs. 3A-C, 4, 5, engine mount structure 130 is structure that extends from the wing and towards the core of the engine and extends along the nacelle. In annotated Fig. A, in Fig. 11, there is engine mount structure that extends from the front of the engine along the sides of the nacelle to the wing and in Fig. 13, there is structure that extends from a protuberance on the side of the engine, including the accessories 86, towards the core of the engine. This structure is the engine mount structure), and vertically above said wings (Annotated Fig. A, engine is mounted above the wing), said gas turbine engine having a core engine 84 mounted within a core engine housing (Annotated Fig. A structure surrounding 84); a fan 82, said fan, rotating about an axis of rotation 96; an outer nacelle 36 surrounding said fan, and being spaced from said core engine housing to define a bypass duct (Annotated Fig. A), said fan delivering air into said bypass duct and into said core housing (Annotated Fig. A, air travels around engine core and through the engine); and said nacelle being formed with camber so as to be curved in a first plane defined parallel to the horizontal and away from said axis of rotation in a first lateral direction (Annotated Fig. A shows the first plane and a first lateral direction. Fig. 11,which is a top view of the nacelle shows the engine is cambered so to be curved in the first plane away from said axis of rotation in the first lateral direction), and said engine mount structure extending from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane (Annotated Fig. A, an angle is shown), and having a component in a lateral direction that is opposed to said first lateral direction (As shown in Fig. 12 of annotated Fig. A, the engine mount structure extends in the direction opposite the first lateral direction).
Gratzer doesn’t teach the engine core has a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation. Although, Examiner notes these components are basic components of a gas turbine engine.
Moorehead teaches a gas turbine engine mounted at a height above the wing and attached to a fuselage (Fig. 1). In Col.5:38-46, Moorehead teaches” the turbofan jet propulsion engine is of conventional design and includes a turbine casing 50 housing a high pressure compressor, a burner, and a turbine (not 40 shown). The turbine is connected to a central shaft (not shown) running along the center line 52 of the engine, which in tum drives the high pressure compressor. A large diameter, high bypass fan (not shown) is surrounded by a fan casing 54 adjacent the forward end of 45 the turbine casing 50.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer have a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation, as taught by Moorehead, in order to allow the engines in Gratzer function as gas turbine engines.
Regarding claim 7, Gratzer in view of Moorehead teaches the invention as discussed above for claim 1 and Gratzer further teaches at least one component associated with each said gas turbine engine is mounted within said straight portion of said wings (As shown in Annotated Fig. A, the accessories 86 are components located in the protuberance that extends towards the straight portion of the wings adjacent to the fan. As shown in Fig. 11, the straight portion of the wing extends past this protuberance in a direction along the wing. Thus, the straight portion of the wing has a lengthwise span and the accessories are located within this lengthwise span of the straight portion of the wing.) 
Regarding claim 8, Gratzer in view of Moorehead teaches the invention as discussed above and it is well known that a drive shaft driven by a turbine in gas turbine engine provides power to the other engine components. In particular, Morehead further teaches a drive shaft is driven by said turbine section of said gas turbine engine (Col.5:38-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have a drive shaft is driven by said turbine section of said gas turbine engine, as taught by Moorehead, in order to allow the engines to generate power. Gratzer further teaches the accessories are components such as hydraulic pumps and alternators driven from the engine (Col. 8:60-62). Thus, Gratzer as modified, teaches engines having a drive shaft to generate power where the components are driven by this power.
Regarding claim 9, Gratzer in view of Moorehead teaches the invention as discussed above, and Gratzer further teaches said at least one component includes at least one of an oil tank and batteries or controllers (Gratzer teaches the accessories 86 can include a hydraulic pump. Hydraulic pumps have controllers that allow them to operate as pumps.).
Regarding claim 10, Gratzer in view of Moorehead teaches the invention as discussed above, and Gratzer further teaches said engine mount structure extending along an angle away from said axis of rotation defined away from said first plane, and said angle being between 30 and 50 degrees (Annotated Fig. A, a line is drawn through the mount structure that extends from the central axis at angle between 30 and 50 degrees. The line position can be selected so that it fall within the claimed range.)
Regarding claim 11, Gratzer in view of Moorehead teaches the invention as discussed above, and Moorehead further teaches said nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have said nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine, as taught by Moorehead, in order to allow the engines to be protected in flight and then accessed when maintenance is necessary.
Regarding claim 12, Gratzer in view of Moorehead teaches the invention as discussed above, and Moorehead further teaches at least one of said D-doors has an attachment that provides a support for maintenance workers when said D-doors are in an open position (The D-doors have components such as protuberances 166 that can support a maintenance worker. For example, a worker can place a hand on one of the protuberances for balance and support while working on or inspecting the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have an attachment that provides a support for maintenance workers when said D-doors are in an open position, as taught by Moorehead, in order to allow the engine workers to support themselves while maintaining the components of the engine. 
Regarding claim 13, Gratzer in view of Moorehead teaches the invention as discussed above, and Gratzer further teaches said nacelle is formed to be non-perpendicular to said axis of rotation at a trailing edge of said nacelle (Fig. 13, axis of rotation 96 is non-perpendicular to a line drawn across the exit plane of the engine.).
Regarding claim 16, Gratzer teaches an aircraft (30, Fig. 3) comprising: a fuselage 32 and a pair of wings 34 extending laterally outwardly of said fuselage, said wings (34) including a relatively straight portion between said fuselage (Annotated Fig. A, Examiner notes relatively straight is not defined in the claim. The leading edge as shown in Annotated Fig. A between the fuselage and engine is relative straight) and a gas turbine engine (Annotated Fig. A, device including core engine 84), and a swept portion laterally outwardly of said gas turbine engine relative to said fuselage (Annotated Fig. A): an engine mount structure attaching said gas turbine engine to said relatively straight portion (Annotated Fig. A, as disclosed in Applicant’s specification in Figs. 3A-C, 4, 5, engine mount structure 130 is structure that extends from the wing and towards the core of the engine and extends along the nacelle. In annotated Fig. A, in Fig. 11, there is an engine mount structure that extends from the front of the engine along the sides of the nacelle to the wing and in Fig. 13, there is engine mount structure that extends from a protuberance, including peripherals 86, on the side of the engine towards the core of the engine. This structure is the engine mount structure), and vertically above said wings (Annotated Fig. A, engine is mounted above the wing), said gas turbine engine having a core engine 84 mounted within a core engine housing (Annotated Fig. A structure surrounding 84); a fan 82, said fan, rotating about an axis of rotation 96; an outer nacelle 36 surrounding said fan, and being spaced from said core engine housing to define a bypass duct (Annotated Fig. A), said fan delivering air into said bypass duct and into said core housing (Annotated Fig. A, air travels around engine core and through the engine); and said nacelle being formed with camber so as to be curved in a first plane defined parallel to the horizontal and away from said axis of rotation in a first lateral direction (Annotated Fig. A shows the first plane and a first lateral direction. Fig. 11,which is a top view of the nacelle shows the engine is cambered so to be curved in the first plane away from said axis of rotation in the first lateral direction), and said engine mount structure extending from said nacelle at an angle that is non-parallel and non-perpendicular to said first plane (Annotated Fig. A shows the angle.), and having a component in a lateral direction that is opposed to said first lateral direction (As shown in Fig. 12 of annotated Fig. A, the engine mount structure extends in the direction opposite the first lateral direction).
Gratzer doesn’t teach the engine core has a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation. Although, Examiner notes these components are basic components of a gas turbine engine.
Moorehead teaches a gas turbine engine mounted at a height above the wing and attached to a fuselage (Fig. 1). In Col.5:38-46, Moorehead teaches” the turbofan jet propulsion engine is of conventional design and includes a turbine casing 50 housing a high pressure compressor, a burner, and a turbine (not 40 shown). The turbine is connected to a central shaft (not shown) running along the center line 52 of the engine, which in tum drives the high pressure compressor. A large diameter, high bypass fan (not shown) is surrounded by a fan casing 54 adjacent the forward end of 45 the turbine casing 50.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer have a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation, as taught by Moorehead, in order to allow the engines in Gratzer function as gas turbine engines.
Gratzer in view of Moorehead teaches the invention as discussed so far. Moorehead further teaches said nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine (Fig. 14); and wherein at least one of said D-doors has an attachment that provides a support for maintenance workers when said D-doors are in an open position (The D-Doors have components have protuberances 166 that can support a maintenance worker. For example, a worker can place a hand on one of the protuberances for balance or support while working on or inspecting the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have said nacelle including D-doors which can be pivoted outwardly away from said core housing to provide access to inside said engine have an attachment that provides a support for maintenance workers when said D-doors are in an open position, as taught by Moorehead, in order to allow the engines to be protected in flight, accessed when maintenance is necessary and to allow the engine workers to support themselves while maintaining the components of the engine. 
Regarding claim 18, Gratzer in view of Moorehead teaches the invention as discussed above, and Gratzer further teaches said engine mount structure extending along an angle away from said axis of rotation defined away from said first plane, and said angle being between 30 and 50 degrees (Annotated Fig. A, a line is drawn through the mount structure that extends from the central axis at angle between 30 and 50 degrees. The position of the line can be selected to provide an angle that falls within the claimed range)
Regarding claim 19, Gratzer in view of Moorehead teaches the invention as discussed above for claim 1 and Gratzer further teaches at least one component associated with each said gas turbine engine is mounted within said straight portion of said wings (The accessories 86 are components located in the protuberance that extends towards the straight portion of the wings adjacent to the fan. As shown in Fig. 11, the straight portion of the wing extends past this protuberance in a direction along the wing. Thus, the straight portion of the wing has a lengthwise span and the accessories are located within this lengthwise span of the straight portion of the wing.  
Morehead further teaches a drive shaft is driven by said turbine section of said gas turbine engine (Col.5:38-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have a drive shaft is driven by said turbine section of said gas turbine engine, as taught by Moorehead, in order to allow the engines to generate power. Gratzer further teaches the accessories are components such as hydraulic pumps and alternators driven from the engine (Col. 8:60-62). Thus, Gratzer as modified, teaches an engine with a drive shaft to generate power where the components are driven by this power.
Regarding claim 20, Gratzer in view of Moorehead teaches the invention as discussed above for claim 1 and Gratzer further teaches at least one component associated with each said gas turbine engine is mounted within said straight portion of said wings (The accessories 86 are components located in the protuberance that extends towards the straight portion of the wings adjacent to the fan. As shown in Fig. 11, the straight portion of the wing extends past this protuberance in a direction along the wing. Thus, the straight portion of the wing has a lengthwise span and the accessories are located within this lengthwise span of the straight portion of the wing.). In addition, Gratzer further teaches said at least one component includes at least one of an oil tank and batteries or controllers (Gratzer teaches the accessories can include hydraulic pumps. Hydraulic pumps have controllers that allow them to operate as pumps.).
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Moorehead, as applied to claim 1 above, and further in view of Hooker (Over Wing Nacelle Installations for Improved Energy Efficiency, 2013).
With respect to the numerical values and ranges claimed and rejected in view of the applied prior art, it is noted that even if the applied numerical values are not absolutely accurate, the values are close enough as to suggest the obviousness of the claimed values in view of the prior art. This statement applies to all the rejections in this Office Action.
Regarding claim 2 and 3 and 5, Gratzer in view of Moorehead teaches the invention as discussed above for claim 1. Gratzer in view of Moorehead doesn’t teach specific values of a relative position of the nacelle on the wing. 
Hooker teaches an over wing nacelle installation for an aircraft with a straight portion and a swept portion (Slipper wing Figures 5 and 27). In Figure 30, for the slipper wing, which appears to be a scaled drawing, a first chord of the swept portion of the wings immediately laterally outwardly of said nacelle on each said gas turbine engine and a first distance defined between a leading edge of said swept portion of said wing and a trailing edge of said nacelle can be measured. A first ratio of said first distance to said first chord is about 28%. Next, for the slipper wing design in Figure 30, a second chord is defined between a leading edge of said straight portion of said wings and a trailing edge of said straight portion of said wings and a second distance is defined between said leading edge of said straight portion of said wings and said trailing edge of said nacelle, and a second ratio of said second distance and said second chord is 67%. 
It is noted that Hooker teaches varying the position of the engine/nacelle on wing. In particular, Hooker teaches the first ratio can be between about 0 and 100% for the various designs shown in Fig. 30. Further, as discussed, the position of the nacelle in the slipper design has an effect on the drag and hence, it is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gratzer in view of Moorehead have a first ratio of said first distance to said first chord is about 28% and a second ratio of said second distance and said second chord is 67%, as taught by Hooker, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an over wing engine placement with the specified first and second ratios, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. 
Gratzer in view of Moorehead and Hooker teaches the invention as discussed so far but doesn’t teach a first ratio between being greater than or equal to 10% and less than or equal to 50% (claims 2 and 6) and a second ratio greater than or equal to 5% and less than or equal to 75% (claim 5).  In the case where the claimed ranges, in this case teach a first ratio between being greater than or equal to 10% and less than or equal to 50% or a second ratio greater than or equal to 5% and less than or equal to 75%, "overlap or lie inside ranges disclosed by the prior art," in this case between a first ratio of 28% and a second ratio of 67%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer (4,449,681) in view of Moorehead (4,044,973) and Hooker (Over Wing Nacelle Installations for Improved Energy Efficiency, 2013).
Regarding claims 14, Gratzer teaches an aircraft (30, Fig. 3) comprising: a fuselage 32 and a pair of wings 34 extending laterally outwardly of said fuselage, said wings (34) including a relatively straight portion between said fuselage (Annotated Fig. A, Examiner notes relatively straight is not defined in the claim. The leading edge as shown in Annotated Fig. A between the fuselage and engine is relative straight) and a gas turbine engine (Annotated Fig. A, device including core engine 84), and a swept portion laterally outwardly of said gas turbine engine relative to said fuselage (Annotated Fig. A): an engine mount structure attaching said gas turbine engine to said relatively straight portion (Annotated Fig. A, as disclosed in Applicant’s specification in Figs. 3A-C, 4, 5, engine mount structure 130 is structure that extends from the wing and towards the core of the engine and extends along a length of the nacelle. In annotated Fig. A, in Fig. 11, there is engine mount structure that extends from the front of the engine along the sides of the nacelle to the wing and in Fig. 13, there is structure that extends from a protuberance on the side of the engine towards the core of the engine. This structure is the engine mount structure), and vertically above said wings (Annotated Fig. A, engine is mounted above the wing), said gas turbine engine having a core engine 84 mounted within a core engine housing (Annotated Fig. A structure surrounding 84); a fan 82, said fan, rotating about an axis of rotation 96; an outer nacelle 36 surrounding said fan, and being spaced from said core engine housing to define a bypass duct (Annotated Fig. A), said fan delivering air into said bypass duct and into said core housing (Annotated Fig. A, air travels around engine core and through the engine).
 Gratzer doesn’t teach the engine core has a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation. Moorehead teaches a gas turbine engine mounted at a height above the wing and attached to a fuselage (Fig. 1). In Col.5:38-46, Moorehead teaches” the turbofan jet propulsion engine is of conventional design and includes a turbine casing 50 housing a high pressure compressor, a burner, and a turbine (not 40 shown). The turbine is connected to a central shaft (not shown) running along the center line 52 of the engine, which in tum drives the high pressure compressor. A large diameter, high bypass fan (not shown) is surrounded by a fan casing 54 adjacent the forward end of 45 the turbine casing 50.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer have a compressor section, a combustor section and a turbine section said compressor section and said compressor and turbine section rotating about the axis of rotation, as taught by Moorehead, in order to allow the engines in Gratzer function as gas turbine engines.
Gratzer in view of Moorehead doesn’t teach specific values of a relative position of the nacelle on the wing. 
Hooker teaches an over wing nacelle installation for an aircraft with a straight portion and a swept portion (Slipper wing Figures 5 and 27). In Figure 30, for the slipper wing, which appears to be a scaled drawing, a first chord of the swept portion of the wings immediately laterally outwardly of said nacelle on each said gas turbine engine and a first distance defined between a leading edge of said swept portion of said wing and a trailing edge of said nacelle can be measured. A first ratio of said first distance to said first chord is about 28%. Next, for the slipper wing design in Figure 30, a second chord is defined between a leading edge of said straight portion of said wings and a trailing edge of said straight portion of said wings and a second distance is defined between said leading edge of said straight portion of said wings and said trailing edge of said nacelle, and a second ratio of said second distance and said second chord is 67%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Gratzer in view of Moorehead have a first ratio of said first distance to said first chord is about 28% and a second ratio of said second distance and said second chord is 67%, as taught by Hooker, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an over wing engine placement with the specified first and second ratios, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D. 
Gratzer in view of Moorehead and Hooker teaches the invention as discussed so far but doesn’t teach a first ratio between being greater than or equal to 10% and less than or equal to 50% and a second ratio greater than or equal to 5% and less than or equal to 75%.  In the case where the claimed ranges, in this case teach a first ratio between being greater than or equal to 10% and less than or equal to 50% or a second ratio greater than or equal to 5% and less than or equal to 75%, "overlap or lie inside ranges disclosed by the prior art," in this case between a first ratio of 28% and a second ratio of 67%, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Moorehead and Hooker, as applied to claim 3 above, and further in view of Suciu (US 2006/0248900). 
Regarding claim 4, Gratzer in view of Moorehead and Hooker teaches the invention as discussed above for claim 3. Gratzer in view of Moorehead and Hooker doesn’t teach a placement of a location of an accessory gearbox. Sucui teaches the engine includes an accessory gearbox (Fig. 4). The accessory gearbox extends circumferentially around the engine axis allow the accessories to be distributed circumferentially about the engine axis (¶25). The gearbox is driven by the turbine (¶23). The gearbox design minimizes engine weight (¶22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead and Hooker have an accessory gearbox arranged circumferentially around the engine axis, as taught by Suciu, in order to minimize engine weight (¶22).
The engines of Gratzer in view of Moorehead, Hooker and Suciu have an accessory gearbox arranged circumferentially about the engine rotational axis. Thus, Gratzer in view of Moorehead, Hooker and Suciu teaches a second plane is defined perpendicular to said first plane and also extending through said axis of rotation, and said engine mount structure being on one side of said second plane and an auxiliary gearbox driven by said turbine section is positioned on a second side of said second plane because when a second plane is drawn perpendicular to the first plane in annotated Fig. A, a portion of the circumferentially distributed accessory gearbox is on one side of the second plane and the engine mount structure is located on the other side, as claimed.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer in view of Moorehead, as applied to claims 1 and 16 above, and further in view of Suciu (US 2006/0248900). 
Regarding claims 6 and 17, Gratzer in view of Moorehead teaches the invention as discussed above for claims 1 and 16. Gratzer in view of Moorehead and Hooker doesn’t teach a placement of a location of an accessory gearbox. Sucui teaches the engine includes an accessory gearbox (Fig. 4). The accessory gearbox extends circumferentially around the engine axis allow the accessories to be distributed circumferentially about the engine axis (¶25). The gearbox is driven by the turbine (¶23). The design minimizes engine weight (¶22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Gratzer in view of Moorehead have an accessory gearbox arranged circumferentially around the engine axis, as taught by Suciu, in order to minimize engine weight (¶22).
The engines of Gratzer in view of Moorehead and Suciu have an accessory gearbox arranged circumferentially about the engine rotational axis. Thus, Gratzer in view of Moorehead and Suciu teaches a second plane is defined perpendicular to said first plane and also extending through said axis of rotation, and said engine mount structure being on one side of said second plane and an auxiliary gearbox driven by said turbine section is positioned on a second side of said second plane because when a second plane is drawn perpendicular to the first plane in annotated Fig. A, a portion of the circumferentially distributed accessory gearbox is on one side of the second plane and the engine mount structure is located on the other side, as claimed.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P. OLYNICK/Examiner, Art Unit 3741